TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT GRAY
JERRY MORRIS, ) Docket Number: 2019-02-0530
Employee, )
V. )
MIDWEST LP and INNOVATIVE ) State File Number: 109051-2019
PANE, )
Employer, )
and )
TRANSPORTATION INS. ) Judge Brian K. Addington
COMPANY, )
Carrier. )

 

EXPEDITED HEARING ORDER

 

The Court convened an Expedited Hearing on June 16 and August 5, 2020, on the
issue of whether Jerry Morris is entitled to medical and temporary disability benefits. The
Court holds he is not entitled to the requested benefits because no physician has linked his
injuries to his work.

History of Claim

Mr. Morris worked for Midwest building walls. It was heavy, hard work, and he
often complained to his line leader that his back hurt. The line leader never completed a
First Report of Work Injury (FROI). As time progressed, Mr. Morris thought he had a
better way of lifting the walls, which would make it easier for his back, but Midwest did
not adopt his suggestion. Mr. Morris continued to suffer back pain.

On August 29, 2019, as Mr. Morris left his home, he opened the door and
immediately heard and felt a pop in his back, forcing him to his knees. He went to the
emergency room and told the providers that he missed a step at home, fell and hurt his
back, and he notified Midwest about his absence. Following diagnostic testing, providers
told Mr. Morris that he had bulging discs and recommended he follow-up with a primary
care provider or orthopedist.
Mr. Morris returned to work, but Midwest thought he was unfit to perform his job.
He missed three days of work while the parties determined his work status. Midwest did
not file a First Report of Injury or provide a panel of physicians because Mr. Morris
reported an injury at home.

Mr. Morris continued conservative treatment on his own with various providers.
However, no physician has concluded that he suffered a work injury.

Mr. Morris requested payment of his medical bills and ongoing treatment for his
injury. He acknowledged he only missed three days of work. Midwest asked that the Court
deny his claim because the injury happened at home, and no physician has primarily related
it to his employment.

Findings of Fact and Conclusions of Law

Mr. Morris must show he would likely prevail at a hearing on the merits. See Tenn.
Code Ann. § 50-6-239(d)(1) (2019); McCord v. Advantage Human Resourcing, 2015 TN
Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9 (Mar. 27, 2015). This includes proof that he
suffered an injury that arose primarily out of and in the course and scope of his
employment. Tenn. Code Ann. § 50-6-102(14)(a).

Mr. Morris must establish his injury arose primarily out of his employment by
expert medical proof. See Albright v. Hercules HVAC Pads, Inc., 2018 TN Wrk. Comp.
App. Bd. LEXIS 66, at *13-14 (Dec. 20, 2018). He did not provide that proof. To the
contrary, the only evidence is that he suffered an injury at home when he fell or twisted on
the stairs. Therefore, the Court cannot hold that he is likely to prevail at a hearing on the
merits on his request for medical or temporary disability benefits.

IT IS, THEREFORE, ORDERED as follows:
1. Mr. Morris’s request for benefits is denied at this time.

2. This case is set for a Status Hearing on October 6, 2020, at 10:00 a.m. Eastern
Time. You must call toll-free 855-543-5044 to participate. Failure to call might
result in a determination of the issues without your participation.

ENTERED August 6, 2020.

PB vie. 7 Mebaft
BRIAN K. ADDINGTON, JUDGE
Court of Workers’ Compensation Claims

 
APPENDIX

Exhibits:

1.

SANNAMAEYWN

9.

Mr. Morris’s Affidavit

Wage Statement

Ballad Health Medical Bills and Medical Records

Medical record of Dr. John McElligott

Medical record of Dr. Benjamin Knox

Medical records of Promise Medical

Medical records of East Tennessee Spine and Orthopaedics
Medical records of Jefferson Memorial Hospital

Request for Transportation Expenses

10. Mobile phone text messages

11. Email (Identification Only)

12. Job Description

13. Letter from Midwest (Identification Only)

14. Letter from Tennessee Occupational Safety and Health Administration

(Identification Only)

Technical Record:

9.

SNAYNE WN ES

Petition for Benefit Determination
Dispute Certification Notice
Notice of Appearance

Show Cause Notice

Request for Expedited Hearing
Order Setting Expedited Hearing
Motion to Strike

Objection to Motion to Strike
Order Denying Motion to Strike

10. Motion to Continue

11. Notice of Filing of Affidavit-Russell Bearden

12. Employee’s Expedited Hearing Brief

13. Notice of Filing medical records of Ballad Health
14. Employer’s Expedited Hearing Brief
CERTIFICATE OF SERVICE

I certify a copy of this Order was sent on August 6, 2020.

 

 

 

 

Name Certified | Fax | Email | Service sent to:
Mail
Jerry Morris, x X = | 271 Clinch Valley Road
Employee Eidson, TN 37731
johnqwang2@gmail.com
Brent Moore and X | bmoore@ortalekelley.com
Hayley Vos, hvos@ortalekelley.com

Employer’s Attorneys

 

 

 

 

 

>. #
if ”
AM ALA

ye MA

 

PENNY SHRUM, COURT CLERK
Wce.CourtClerk@tn.gov

 
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within seven business days of the
date the expedited hearing order was filed. When filing the Notice of Appeal, you must
serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
conceming factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 

NOTICE OF APPEAL

Tennessee Bureau of Workers’ Compensation

www.tn.gov/workforce/injuries-at-work/

we,courtclerk@tn.gov | 1-800-332-2667
Docket No.:
State File No.:

Date of injury:

 

Employee

 

Employer

Notice is given that

 

[List name(s) of all appealing party(ies). Use separate sheet if necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

D Expedited Hearing Order filed on 0 Motion Order filed on

0 Compensation Order filed on O Other Order filed on

issued by Judge

 

Statement of the Issues on Appeal

Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

Parties
Appellant(s) (Requesting Party): [' Employer!” Employee
Address: Phone:

Email:
Attorney’s Name: BPR#:
Attorney’s Email: Phone:
Attorney’s Address:

 

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page lof 2 RDA 11082
Employee Name: Docket No.: Date of Inj.:

 

 

 

 

 

 

Appellee(s) (Opposing Party): [| Employer |” Employee
Appellee’s Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I, , certify that | have forwarded a
true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this
case on this the day of , 20

 

[Signature of appellant or attorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082